DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments filed on January 28, 2022 are acknowledged and have been fully considered. Claims 1-8 and 10-12 are pending. Claims 1, 3-4, 6 and 8 are under consideration in the instant office action. Claims 2, 5, 7, and 10-12 remain withdrawn from consideration as being drawn to a non-elected species. Claim 9 is cancelled.  Applicant’s arguments did not overcome the rejections under 35 USC 103 for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections-Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-4, 6, and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Issberner et al. (US 2005/0025957, published February 3, 2005, previously cited), Yu et al. (US 2011/0008305, previously cited), and Leikauf (US 2008/0241204, published October 2, 2008, previously cited).
Note: The claims are examined with respect to the elected species only.

Applicants’ claims
Applicants claims a nanoemulsion composition. 
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Issberner teach nanoemulsions comprising an emulsifier combination comprising C6-C22 acyl glutamate; nanoemulsions are understood to have a mean particle size in the range of 5 to 500 nm (title; abstract; paragraphs [0001]-[0002], [0020]-[0023], [0029], [0033]; claims), as required by instant claims 3 and 4.  
as required by instant claim 8 and the elected embodiment.  The C6-C22 acyl glutamate emulsifier makes up 1 to 50 wt% of the emulsifier combination (paragraph [0026]; claims 28-29).  The amount of the C6-C22 acyl glutamate emulsifier is about 0.05 to 3 wt% of the composition (paragraph [0051]).  The emulsifier can produce stable O/W emulsions (paragraph [0068]).  
Suitable oil components include inter alia vegetable oils (triglycerides) (paragraph [0034]), as required by instant claims 4 and 6.  The amount of oil is from 1 to 50 wt% of the composition (paragraph [0051]), as required by instant claim 3.  
A simple mixing process is sufficient for obtaining the nanoemulsion (paragraph [0067]).  Regarding the product-by-process limitations as required by instant claim 9, product-by-process claims are limited only to the structure implied by the steps, not to the manipulations of the steps.  See MPEP 2113.  In the instant case, Issberner render obvious the structural features of the nanoemulsion of claim 1 and therefore meet the claim.  However, it is noted that a pressure of 7000 psi or below encompasses atmospheric pressure.
Issberner further teach wipes coated with the nanoemulsions (abstract; paragraph [0075]).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Issberner do not teach soybean oil as the lipophilic phase as required by claim 6 and by the elected embodiment. This deficiency is made up for in the teachings of Leikauf.
Leikauf teaches a wetting solution for wet wipes comprising at least one amino acid ester as an emulsifier, at least one oil or wax component and water (title; abstract; paragraphs [0009]-[0013]; claim 1).  Wipes that are to have caring properties such as facial cleaner wipes are 
Issberner do not teach sodium cocoyl glutamate which is the elected species in amounts as recited. This deficiency is made up for in the teachings of Yu et al
Yu et al. teach a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 1 to 5 wt. % of lecithin, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 10 to 20 wt. % of glycerin, 1 to 15 wt. % of coemulsifier(s) and the balance of water. The present invention also provides a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 1 to 25 wt. % of emulsifier(s), 10 to 20 wt. % of glycerin, and the balance of water. The nano-emulsion composition according to the present invention can preferably improve stability, in vivo penetration, absorptiveness and bioavailability of CoQ10. The anionic amino acid based emulsifier(s) preferably includes at least one selected from a group consisting of: TEA cocoyl glutamate; sodium glutamate; sodium cocoyl glutamate; magnesium cocoyl glutamate; and sodium lauroyl glutamate (paragraph 30). 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute soybean oil as taught by Leikauf for the oil component of the nanoemulsions of Issberner because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because soybean oil is a species of vegetable oil taught in the art to be suitable for cosmetic wipes and the cosmetic wipes of Issberner may comprise vegetable oil.
prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Issberner et al. by incorporating sodium cocoyl glutamate in amounts as recited in the instant claims because Yu et al. teach in a similar nanoemulsion composition containing a substantially similar ingredients  including sodium cocoyl glutamate in amounts that clearly overlaps both with the claimed ranges as well as with Issberner. Yu et al. teach a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 1 to 5 wt. % of lecithin, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 10 to 20 wt. % of glycerin, 1 to 15 wt. % of coemulsifier(s) and the balance of water. The present invention also provides a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 1 to 25 wt. % of emulsifier(s), 10 to 20 wt. % of glycerin, and the balance of water. The nano-emulsion composition according to the present invention can preferably improve stability, in vivo penetration, absorptiveness and bioavailability of CoQ10. The anionic amino acid based emulsifier(s) preferably includes at least one selected from a group consisting of: TEA cocoyl glutamate; sodium glutamate; sodium cocoyl glutamate; magnesium cocoyl glutamate; and sodium lauroyl glutamate (paragraph 30). In the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 3-4, 6, and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Eskuchen et al. (US 8,357,381, published January 22, 2013, previously cited), Yu et al. (US 2011/0008305, previously cited), and Cauwet-Martin (US 6,488,780, published December 3, 2002, previously cited).
Applicants’ claims
Applicants claims a nanoemulsion composition. 
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Eskuchen teach dispersions / emulsions comprising water (external aqueous phase), lipophilic phase and less than 3 wt% emulsifier; the emulsifier comprises at least one acylglutamate (title; abstract; paragraph bridging columns 1 and 2; column 13, lines 33-49; claim as required by instant claim 8.  The emulsifier comprises more than 30 wt%, more than 50 wt% of acylglutamates (column 2, lines 45-59; claim 6).
	The dispersions have a Sauter diameter of less than 400 nm, less than 200 nm (column 7, lines 11-52; Table 1; claims 3 and 8), as required by instant claims 3 and 4.
	The dispersions comprise 1 to 80 wt% of a lipophilic phase comprising various fats, oils and waxes or exclusively one oil (column 7, lines 53-65; column 13, lines 24-32), as required by instant claim 3.  Suitable oils include inter alia vegetable oils (triglycerides) (paragraph bridging columns 8 and 9), as required by instant claims 4 and 5.  Waxes include fats, understood to mean triacylglycerols, inclusive of vegetable hydrogenated fats and oils such as soya (soybean) oil (column 11, lines 34-52).  
	The dispersions are suitable for cosmetic and/or pharmaceutical preparations and may further comprise further constituents (abstract; column 13, lines 50-57; column 18, lines 43-49).
	The dispersions are prepared by homogenization of the immiscible phases; when using high pressure dispersing systems as homogenization apparatus, pressures from 50 to 2500 bar (725 to 36,259 psi) are used (column 17, line 20 through column 18, line 38), as required by instant claim 9.  Although Eskuchen render obvious the product-by-process limitations of instant claim 9, product-by-process claims are limited only to the structure implied by the steps, not to the manipulations of the recited steps.  See MPEP 2113.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Eskuchen do not specifically teach soybean oil as the lipophilic phase as required by claim 6 and by the elected embodiment. This deficiency is made up for in the teachings of Cauwet-Martin.
Cauwet-Martin teaches detergent and conditioning compositions having a washing base and a conditioning system with an oil nanoemulsion (title; abstract; column 1, lines 52-67; claim 1).  The oils are chosen from the group inclusive of vegetable oils, in particular liquid triglycerides, for example soybean oil (column 10, lines 24-59).  Vegetable oils are conditioning agents (column 1, lines 28-51).  

Eskuchen do not teach sodium cocoyl glutamate which is the elected species in amounts as recited. This deficiency is made up for in the teachings of Yu et al
Yu et al. teach a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 1 to 5 wt. % of lecithin, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 10 to 20 wt. % of glycerin, 1 to 15 wt. % of coemulsifier(s) and the balance of water. The present invention also provides a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 1 to 25 wt. % of emulsifier(s), 10 to 20 wt. % of glycerin, and the balance of water. The nano-emulsion composition according to the present invention can preferably improve stability, in vivo penetration, absorptiveness and bioavailability of CoQ10. The anionic amino acid based emulsifier(s) preferably includes at least one selected from a group  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute soybean oil as taught by Cauwet-Martin for the lipophilic phase of the dispersion / emulsion of Eskuchen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because soybean oil is a species of vegetable oil taught in the art to be suitable for cosmetic applications and the cosmetic dispersions / emulsions of Eskuchen may comprise vegetable oil.  One would have been motivated to make the substitution in order to reap the expected benefit of conditioning.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Eskuchen by incorporating sodium cocoyl glutamate in amounts as recited in the instant claims because Yu et al. teach in a similar nanoemulsion composition containing a substantially similar ingredients  including sodium cocoyl glutamate in amounts that clearly overlaps both with the claimed ranges as well as with Eskuchen. Yu et al. teach a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 1 to 5 wt. % of lecithin, 20 to 30 wt. % of caprylic/capric glyceride or vegetable oil(s), 10 to 20 wt. % of glycerin, 1 to 15 wt. % of coemulsifier(s) and the balance of water. The present invention also provides a nano-emulsion composition of CoQ10 comprising 5 to 20 wt. % of CoQ10, 1 to 5 wt. % of ethanol, 20 to 30 wt. % of caprylic/capric 1 to 25 wt. % of emulsifier(s), 10 to 20 wt. % of glycerin, and the balance of water. The nano-emulsion composition according to the present invention can preferably improve stability, in vivo penetration, absorptiveness and bioavailability of CoQ10. The anionic amino acid based emulsifier(s) preferably includes at least one selected from a group consisting of: TEA cocoyl glutamate; sodium glutamate; sodium cocoyl glutamate; magnesium cocoyl glutamate; and sodium lauroyl glutamate (paragraph 30). In the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of Eskuchen and Yu et al. because both references teach a substantially similar nanoemusion composition with similar ingredients. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 

Response to Applicant’s arguments
Note: Applicant presented the same arguments as the ones filed on September 23, 2021 which are fully addressed and rebutted in the Non-final office action mailed on October 28, 2021 which are repeated herein as set forth below. Applicant did not argue about the rebuttal arguments the examiner set forth in the previous office action.
Applicant argues that Claim 1 has been amended to include the features that the volume average diameter of the oil droplets of (a) is 20 to 225 nanometers and that the nanoemulsion is prepared at a pressure from a homogenizer and said pressure is 4000 to 6000 psi. As noted in the present application, these smaller sizes are aesthetically pleasing than compositions in which benefit agents are delivered in the form of larger oil droplets. (Page 1, lines 15-19) These size nanoemulsions provide high deposition of the triglyceride oil when incorporated in personal cleansing compositions. (Page 1, lines 19-21) Applicants also surprisingly discovered that excellent lather performance with droplets having the size as claimed was noted. (Page 1, lines 21-23) This result was surprising since typically, triglyceride oil tens to depress lather speed and volume when in the form of droplets having a size as claimed. (Page 1, lines 23-24) As further noted in the examples, specifically, Examples 1, 7, and 8 when the claimed pressure was used, with the claimed composition, the claimed nanoemulsion sizes were obtained. When a pressure outside of that claimed was used, the claimed sizes were not obtained and were outside the claimed range. Such a result indicates that the process does, in fact, affect the overall composition and nanoemulsion sizes produced therefrom. Applicants note that Issberner et al. fails to disclose the claimed process pressure and Yu et al. actually teaches away from the claimed process pressure, as Yu et al. discloses a pressure of 1,000 bar which is equivalent to approximately 14,000 psi. (Paragraph [0040)) This pressure of Yu et al. is over two times greater than that presently claimed. Applicants note that Yu et al. also teaches away from Issberner et al. as Issberner et al. is explicitly directed to processes which are not high pressure. Thus, one skilled in the art would not be motivated or prompted by the disclosure of Issberner et al., which is specifically directed to a process that is not high pressure to combine with Yu et al.
The above assertions are not found persuasive because instant claim 1 is drawn to a product and the process in which the nanoemulsion is made is not afforded patentability weight. Even if applicant is trying to present the claims in product-by-process format "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). With regard to applicant’s argument asserting that  specifically, Examples 1, 7, and 8 when the claimed pressure was used, with the claimed composition, the claimed nanoemulsion sizes were obtained it must be recognized that Issberner teach nanoemulsions comprising an emulsifier combination comprising C6-C22 acyl glutamate; nanoemulsions are understood to have a mean particle size in the range of 5 to 500 nm (title; abstract; paragraphs [0001]-[0002], [0020]-[0023], [0029], [0033]; claims), as required by instant claims 3 and 4.  It is clear that Issberner teach nanoemulsions that overlap in size with the claimed particle sizes so applicant’s argument asserting the particle size can be achieved by the claimed process is not the only method. Applicant should provide objective evidence by comparison data with Issberner to show Issberner’s process cannot produce the instantly claimed nanoemulsions.
Applicant argues firstly, Applicants note that Eskuchen et al. discloses less than or equal to about 3% by weight emulsifier comprising acylglutamate. (Abstract) The present claims are directed to compositions that comprise 4 to 12% by wt. of the total nanoemulsion composition of a surfactant or surfactants which are N-acyl derivatives of di-carboxylic amino acid salt. Yu et al. is relied upon to allegedly disclose this feature. However, as previously described herein, Yu et al. teaches away from the present claims in requiring a high pressure process of over 14,000 psi, while the present claims recite a pressure of 4000 to 6000 psi. Applicants further note that Eskuchen et al. discloses a pressure of nearly 11,000 psi and thus, also teaches away from the present claims. As a result, since as previously described herein, at pressures other than those claimed, the claimed droplet size is not achieve, a prima facie case of obviousness has not been established and the present claims are non-obvious over the art of record.
The above assertions are not found persuasive because instant claim 1 is drawn to a product and the process in which the nanoemulsion is made is not afforded patentability weight. Even if applicant is trying to present the claims in product-by-process format "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). With regard to applicant’s argument asserting that  specifically, Examples 1, 7, and 8 when the claimed pressure was used, with the claimed composition, the claimed nanoemulsion sizes were obtained it must be recognized that  Eskuchen teach dispersions / emulsions comprising water (external aqueous phase), lipophilic phase and less than 3 wt% emulsifier; the emulsifier comprises at least one acylglutamate (title; abstract; paragraph bridging columns 1 and 2; column 13, lines 33-49; claim 1).  Acylglutamates include coconut fatty acid glutamates, in particular, alkali metal salts such as sodium (column 2, lines 6-44), as required by instant claim 8.  The emulsifier comprises more than 30 wt%, more than 50 wt% of acylglutamates (column 2, lines 45-59; claim 6). The dispersions have a Sauter diameter of less than 400 nm, less than 200 nm (column 7, lines 11-52; Table 1; claims 3 and 8), as required by instant claims 3 and 4. It is very clear that Eskuchen produces nanoemulsions with overlapping size as the claimed nanemulion particles. With regard to the amount of emulsifier Eskuchen teach that the dispersions comprise 1 to 80 wt% of a lipophilic phase comprising various fats, oils and waxes or exclusively one oil (column 7, lines 53-65; column 13, lines 24-32), as required by instant claim 3.  Suitable oils include inter alia vegetable oils (triglycerides) (paragraph bridging columns 8 and 9), as required by instant claims 4 and 5.  Waxes include fats, understood to mean triacylglycerols, soybean) oil (column 11, lines 34-52).  In the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619